Citation Nr: 0430453	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-05 156	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1986 to June 
1986 and from August 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran has been assigned a 10 percent rating for 
tinnitus. This is the highest possible schedular rating for 
this disorder.


CONCLUSION OF LAW

The claim of entitlement for an increased rating for tinnitus 
is without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 
6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.
In the present case, the issue on appeal arises from a claim 
for service connection for tinnitus.  The veteran disagreed 
with his initial rating after service connection was 
established.  In this context, the Board notes that a 
substantially complete application was received in April 
2002.  In May 2002, prior to its adjudication of this claim, 
the AOJ provided notice to the claimant regarding the VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the May 
2002 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Increased Evaluation for Tinnitus

The facts of this case are not in dispute. The veteran was 
diagnosed with tinnitus in September 2001.  Service 
connection for this disability was established by rating 
decision in July 2002.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App 119 (1999).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  38 
C.F.R. § 4.84, Diagnostic Code 6260. For the reasons set 
forth below, a 10 percent is the maximum schedular evaluation 
under this code.  As such, consideration of "staged 
ratings" under Fenderson is unnecessary.
The veteran contends that because there is no cure for 
tinnitus, he is entitled to an increased evaluation for the 
disability.  Through his representative, he also contends 
that he is entitled to a compensable evaluation for each ear.

On May 22, 2003, VA's General Counsel issued a decision 
holding that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  A separate rating for tinnitus for each ear may 
not be assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.  The opinion noted "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."  
VAOPGCPREC 2-03, citing "The Merck Manual" 665 (17th Ed. 
1999).  The General Counsel referenced the notice of proposed 
rulemaking in May 2003 for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260:

True (subjective) tinnitus does not originate 
in the inner ear, although damage to the inner 
ear may be a precursor of subjective tinnitus.  
It is theorized that in true tinnitus the 
brain creates phantom sensations to replace 
missing inputs from the damaged inner ear, 
similar to the brain's creation of phantom 
pain in amputated limbs (citations omitted). ... 
True tinnitus, i.e., the perception of sound 
in the absence of an external stimulus, 
appears to arise from the brain rather than 
the ears.

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified 
in true tinnitus, and the source of this perceived noise is 
not in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity." 
VAOPGCPREC 2-03.

The General Counsel, therefore, determined that the original 
and revised versions of Diagnostic Code 6260 authorized a 
single 10 percent rating for tinnitus regardless of whether 
it was perceived as unilateral, bilateral, or in the head, 
and precluded the assignment of separate ratings for 
bilateral tinnitus.

Furthermore, the General Counsel noted that the 2003 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the 1999 amendment.  Accordingly, the rule that 
only a single 10 percent disability rating is authorized for 
tinnitus regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-03.

The Board observes that precedential opinions of the Chief 
Legal Officer of the Department are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).

Thus, while the veteran is service-connected for tinnitus, an 
increased rating for the disability, to include a separate 
evaluation for each ear, is not permitted as a matter of law.


ORDER

An increased rating for tinnitus is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



